Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The decision of the board denying death benefits is not based on substantial evidence and should be reversed as a matter of law. The decedent was totally and permanently disabled because of his pulmonary problems attributable to the 30 years he spent as a zinc miner. On March 6, 1974, decedent was found to have a large abdominal aortic aneurysm. The surgeon, Dr. Bredenberg, who was called to examine him, stated that the patient would not tolerate a resection of the aneurysm because of severe chronic lung disease and that no further *970treatment of the aortic aneurysm should be done. He was referred to his own physician. He was admitted to E. J. Noble Hospital on October 5, 1975 in severe pain and looking anemic. His aneurysm was found to be huge and the family was advised to have him operated on. All three physicians who testified agreed that the decedent needed a resection and that it was properly not done in 1974 because of his pulmonary condition which made him a grave surgical risk and that conservative treatment was indicated. They agree too that he died of the aneurysm in 1975 while a surgery team was being readied to attempt the resection. I do not perceive this to be a case of differing medical opinion. The conclusion follows both probatively and logically that the decedent needed a resection, that he was denied this lifesaving technique because of his pulmonary condition and that he died from the aneurysm which was not resected. To conclude that his pulmonary condition was not related to his death is to abandon logic and the reasonable and rational conclusion flowing from the facts (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).